Citation Nr: 1446306	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The September 2007 RO decision denied service connection for a low back disability (listed as a lower back condition).  The February 2009 RO decision reopened and denied a claim for entitlement to service connection for bilateral foot disabilities (listed as plantar fasciitis and Achilles tendonitis).  

The Board observes that the February 2009 decision addressed the issues of entitlement to service connection for a low back disability, a right foot disability and for a left foot disability on the basis of whether new and material evidence had been received.  The RO reopened and denied the claims for entitlement to service connection for a low back disability, a right foot disability, and for a left foot disability on a de novo basis.  However, the issue of entitlement to service connection for a left foot disability had not been previously denied and should have been addressed on a direct basis.  

Additionally, the Board observes that the prior September 2007 RO decision that denied the issues of entitlement to service connection for a low back disability and for a right foot disability, was not final.  The Board observes that since the September 2007 RO decision, the Veteran's service treatment records were associated with the record in May 2012.  As additional service department records have been received relating to the Veteran's claims, VA must reconsider the Veteran's claims for entitlement to service connection for a low back disability and for a right foot disability without regard to the finality of the September 2007 decision.  38 C.F.R. § 3.156(c) (2013).  

In April 2012, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claim file.  

A September 2012 RO decision granted service connection and a noncompensable rating for plantar fasciitis and Achilles tendonitis of the right foot, effective August 30, 2006.  Therefore, the issue of entitlement to service connection for a right foot disability is no longer on appeal.  

A September 2012 RO decision (issued in a supplemental statement of the case) denied service connection for a low back disability and for a left foot disability, both to include as secondary to service-connected plantar fasciitis and Achilles tendonitis of the right foot.  

In July 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's plantar fasciitis and Achilles tendonitis of the left foot had their onset in service.  


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis and Achilles tendonitis of the left foot have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The Veteran is service-connected for plantar fasciitis and Achilles tendonitis of the right foot.  He contends that he has a left foot disability that is related to service.  The Veteran specifically maintains that he was treated for left foot problems during his period of service.  He also reports that he was given inserts for his shoes during service.  The Veteran essentially indicates that he suffered from left foot problems during and since service.  

The Veteran's service treatment records show treatment for left foot problems on several occasions.  On a medical history form at the time of a December 1988 enlistment examination, the Veteran checked that he did not have foot trouble.  The reviewing examiner also did not diagnose any left foot problems on clinical examination.  Specifically, the examination report included a notation that the Veteran's feet and lower extremities were normal.  

A January 1991 treatment entry noted that the Veteran complained of soreness and sharp pains in his feet.  He stated that the soreness in his feet was causing him to lose his ability to walk.  He also reported that he had pain with pressure in his feet.  The assessment was symptomatic bilateral pes planus, with left fifth metatarsalgia.  It was noted that the Veteran would continue with accommodative arch supports.  

A January 1991 consultation report indicated that the Veteran was referred for symptomatic pes planus of the right foot for a year and of the left foot for the previous month.  The examiner indicated that the Veteran had bilateral flat feet with varus on the left greater than right.  It was noted that the Veteran's limb length on the left was also greater than on the right.  The assessment was a flexible low-arched foot, with extreme pronation.  It was noted that one eighth of an inch would be added to the Veteran's orthotics on the right foot.  

A July 1991 treatment entry noted that the Veteran complained of pain in the arch of his right foot for one week.  He stated that he had he had previous problems with pain in his arches in Korea for two years.  He indicated that in February 1991, he was given arch supports and that they had been helping until one week earlier.  The examiner indicated that the Veteran had pes planus, and that his right foot was tender at the anterior (plantar) calcaneus, as well as at the head of the first metatarsal, plantar aspect.  The examiner reported that the Veteran's left foot was tender at the arch and heel.  The assessment was arch pain and metatarsalgia.  

Post-service private and VA treatment records indicate that the Veteran was treated for variously diagnosed left foot problems.  

For example, a June 2008 treatment report from Ultimate Health Services, Inc., DBA Huntington Internal Medicine Group, related that the Veteran was seen due to a referral from a private physician for heel pain.  The Veteran reported that he had been on his feet for a significant amount of time and that he had pain with ambulation.  He indicated that he was in the military in Korea and developed pain to his right foot and was placed on orthotics, as well as given Cortisone.  The Veteran stated that his present pain was primarily in both feet, but that it was on and off.  The examiner indicated that the Veteran had palpable tenderness and edema to the insertion of the plantar fascia into the calcaneus centrally, as well as to a lesser extent, medially.  The examiner stated that inadequate support was noted in the Veteran's shoes, especially considering his activity level.  A diagnosis was not specifically provided.  

An October 2008 treatment report from Ultimate Health Services, Inc., DBA Huntington Internal Medicine Group, noted that the Veteran was seen for follow-up of his plantar fasciitis and Achilles tendonitis.  

A July 2012 VA treatment entry noted that the Veteran reported that he was still having a lot of bilateral heel pain and foot pain.  The assessment included plantar fasciitis.  

An August 2012 VA miscellaneous foot examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran presently had a diagnosis of bilateral plantar fasciitis and bilateral Achilles tendonitis.  The examiner stated that while in the military from August 1989 to December 1991, the Veteran was treated for a right plantar fasciitis and Achilles tendonitis.  It was noted that during service, the Veteran's body weight was less than 200 pounds and that he presently weighed 295 pounds.  The examiner stated that the Veteran wore bilateral orthotics in his shoes.  It was noted that the Veteran was not observed to have a limp.  The examiner indicated that the Veteran complained of almost constant bilateral foot pain and Achilles tendon pain.  

The diagnosis was plantar fasciitis.  The examiner commented that the Veteran's left foot plantar fasciitis and Achilles tendonitis were not related to his military service.  The examiner reported that the Veteran was treated for right foot plantar fasciitis and Achilles tendonitis while on active duty.  The examiner stated that, however, the Veteran was not treated for left foot plantar fasciitis and Achilles tendonitis.  The examiner noted that there was also no record of the Veteran having a limp in the service or thereafter, and that he did not have a limp presently.  The examiner maintained that, therefore, there was no altered body mechanics with weight shifting.  The examiner indicated that the Veteran's left plantar fasciitis and left Achilles tendonitis were not caused by his right side (plantar fasciitis and Achilles tendonitis of the right foot) and were not service-connected.  

However, the VA examiner did not note that the medical evidence indicates that the Veteran was treated for left foot problems during service.  As described above, he was diagnosed with pes planus, arch pain, metatarsalgia, and a flexible low-arched foot with extreme pronation in the left foot during military service.  As noted previously, the Veteran is presently diagnosed with plantar fasciitis and Achilles tendonitis of the left foot.  The Board finds the August 2012 VA examiner's negative medical opinion regarding the left foot disability to not be probative because it was not based on a correct factual premise as it never considered the documented complaints and diagnoses of left foot problems in service.  Additionally, the examiner did not discuss the Veteran's reports of left foot problems since service.  The Veteran is competent to report having left foot problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinion provided by the examiner has no probative value.  

The Veteran is competent to report in-service left foot problems, continuous left foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, supra.  Moreover, the Board finds that the Veteran's reports as to left foot problems in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Additionally, the Veteran is already service connected for plantar fasciitis and Achilles tendonitis of the right foot based, at least in part, on his treatment for right foot problems during service.  The Veteran was clearly treated for both left foot and right foot problems during service.  

In light of the less than persuasive August 2012 VA miscellaneous foot examination report, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for plantar fasciitis and Achilles tendonitis of the left foot.  

Resolving any doubt in the Veteran's favor, the Veteran has plantar fasciitis and Achilles tendonitis of the left foot that had its onset during his period of service.  Service connection for plantar fasciitis and Achilles tendonitis of the left foot is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Wise v. Shinseki, 26 Vet. App. 517, 526 (2014).  


ORDER

Service connection for plantar fasciitis and Achilles tendonitis of the left foot is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for a low back disability.  

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he injured his back doing maintenance in a motor pool during service and that he subsequently reinjured it during an event with his unit.  The Veteran essentially indicates that he suffered from low back problems during service and since service.  

The Veteran is competent to report having low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for low back complaints during service.  A January 1991 treatment entry indicated that the Veteran complained of left buttocks pain after putting in a generator on a truck that morning.  The assessment was muscle strain.  

A January 1991 consultation report noted that the Veteran was referred for symptomatic pes planus of the right foot for a year and of the left foot for the previous month.  The examiner indicated that the Veteran also had low back pain.  The diagnosis did not refer to a low back disability.  

A November 1991 treatment entry indicated that the Veteran complained of mid back pain after washing pots in the field while on KP duty.  The assessment was mechanical low back pain.  

Post-service private and VA treatment records show treatment for variously diagnosed low back problems.  

An August 2012 VA spine examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had one entry during service in November 1991 for mid back pain when washing pots in a field KP duty.  The examiner stated that there was no follow-up entry regarding the Veteran's back and that there was no separation examination.  The examiner indicated that there was no medical complaint regarding low back pain while the Veteran was in the service and no records regarding the Veteran's back until August 2009, when he had a complaint of back pain and stated that he had undergone a magnetic resonance imaging (MRI) study in the past.  It was noted that the Veteran stated that he had constant back pain and numbness in his right toes.  

The diagnoses were low back pain (lumbosacral strain) and a L2-L3 herniated disc.  The examiner commented that the Veteran's low back condition was not caused by or a result of his military service or his bilateral plantar fasciitis and Achilles tendonitis.  The examiner stated that the Veteran never had a limp in service, or thereafter, and that he did not presently have a limp.  The examiner indicated that, therefore, there was no altered body mechanics with weight shifting and the Veteran's plantar fasciitis and Achilles tendonitis did not cause his back condition.  The examiner also maintained that the Veteran was not treated for low back problems while in the service and that he was treated one time for a muscle strain in his mid-back.  

The Board observes that the VA examiner indicated that the Veteran was not treated for low back problems during service.  However, a January 1991 consultation report specifically indicated that the Veteran had low back pain.  Additionally, the examiner reported that there were no records regarding the Veteran's back until August 2009.  However, treatment reports of record show that the Veteran was treated for low back problems since at least 2003.  Further, the examiner did not address the Veteran's reports of low back problems during service and since service.  As noted above, the Veteran is competent to report that he suffered from low back problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the problems with the August 2012 VA spine examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a low back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since November 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, preferably one who has not previously examined him, to determine the nature and likely etiology of his claimed low back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for low back pain and mid back pain during service, as well as his reports of low back problems since service.  

The examiner must further opine as to whether the Veteran's service-connected plantar fasciitis and Achilles tendonitis of the right foot and plantar fasciitis and Achilles tendonitis of the left foot caused or aggravated any currently diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


